Citation Nr: 0424804	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-18 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected residuals of a right ankle injury.

2.  Entitlement to service connection for a claimed left foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1988 to January 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the RO.  The 
November 1999 rating decision granted service connection for 
residuals of bilateral ankle disabilities, bilateral knee 
disabilities and for residuals of a right foot injury.  
Initial 10 percent ratings were assigned for the service-
connected residuals of a left ankle injury and for service-
connected residuals of a right foot injury.  Noncompensable 
ratings were assigned for the service-connected residuals of 
a right ankle injury and for the bilateral knee disabilities.  
In addition, service connection was denied for, inter alia, 
residuals of a left foot injury and for a lumbar spine 
disability  

The veteran submitted a timely Notice of Disagreement (NOD) 
in March 2000 disagreeing with the ratings assigned for the 
service-connected residuals of injuries to the right ankle, 
right foot, right knee, and left knee.  In addition, the 
veteran disagreed with the denial of service connection for a 
left foot disability and for a lumbar spine disability.  

The RO issued another rating decision in May 2000 wherein 
service connection for a lumbar spine disability remained 
denied and increased initial ratings for the service-
connected bilateral knee disabilities were also denied.  

The RO issued a Statement of the Case in (SOC) June 2000 that 
included the issues of the propriety of the initial ratings 
assigned for the service-connected right ankle and right foot 
disabilities as well as the issue of entitlement to service 
connection for a left foot disability.  The June 2000 SOC did 
not include the issue of service connection for a lumbar 
spine disability, or the issues of the propriety of the 
initial ratings assigned for the service-connected right and 
left knee disabilities.  

In August 10, 2000 correspondence, the veteran's 
representative filed a NOD with the rating decision of May 
2000, including disagreement with the denial of service 
connection for a lumbar spine disability.  

In the veteran's VA Form 9, substantive appeal, received at 
the RO on August 17, 2000, the veteran indicated that he 
wanted to appeal all of the issues listed on the SOC that was 
sent on June 12, 2000.  

Once again, the Board notes that the June 2000 SOC did not 
address the issue of service connection for a lumbar spine 
disability.  

However, the RO thereafter issued another SOC in November 
2000, wherein the issue of service connection for a lumbar 
spine disability was addressed, as were the issues of 
entitlement to initial compensable ratings for the service-
connected bilateral knee disabilities.  Nonetheless, the 
veteran did not thereafter file a timely VA Form 9 as to 
these issues.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 2001.  A copy of the hearing 
transcript has been associated with the claims file.  On the 
same day, presumably at the personal hearing, the veteran 
withdrew from appellate status the issues of the propriety of 
the initial 10 percent rating for the service-connected right 
foot disability and the propriety of the initial 
noncompensable ratings assigned for the service-connected 
right and left knee disabilities.  

Thus, in sum, although the veteran did not expressly withdraw 
the issue of entitlement to service connection for a lumbar 
spine disability, the record does not contain a timely VA 
Form 9, substantive appeal as to the issue of service-
connection for a lumbar spine disability.  Importantly, the 
veteran was provided 


notification of the lack of a timely filed VA Form 9, or 
equivalent thereof, in a January 2004 Supplemental Statement 
of the Case.  The veteran was provided 60 days to respond, 
and apparently did not do so.  As such, the issue of service 
connection for a lumbar spine disability is not in appellate 
status and before the Board at this time.  

Likewise, as the veteran withdrew from appellate status the 
issues of the propriety of the initial 10 percent rating for 
the service-connected right foot disability and the propriety 
of the initial noncompensable ratings assigned for the 
service-connected right and left knee disabilities, these 
issues are no longer in appellate status and before the Board 
at this time.  

The issue of entitlement to service connection for a left 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected residuals of a right ankle injury have 
been productive of disability that more nearly approximates 
that of moderate limitation of motion of the right ankle due 
to functional limitation due to pain and other pathology 
since the effective date of the grant of service connection.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and no more, 
for residuals of a right ankle injury are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - Duty to Notify and Assist

The veteran filed his initial claim of service connection in 
November 1999 and filed his NOD as to the initial rating 
assigned for the service-connected right ankle disability in 
March 2000.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to notice 
and the duty to assist.  Since that time, the United States 
Court of Appeals for Veterans Claims (Court) has held 
expressly that the revised notice provisions enacted by 
section 3 of the VCAA and found at 38 U.S.C.A. § 5103(a) 
(West 2002) apply to cases pending before VA at the time of 
the VCAA's enactment.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2003).  

In this case, in a letter dated in December 2001, the RO 
notified the veteran of the VCAA and indicated that the 
veteran should tell the RO about any additional information 
or evidence, VA or non VA, that he wanted the RO to obtain.  
In addition, the veteran was requested to complete and return 
release authorization forms so that VA could request any 
identified medical records from his private physicians.  The 
veteran was also notified that he should identify all VA 
facilities wherein he received treatment, including dates of 
treatment, in order for the RO to obtain any such records.  
To substantiate his increased rating claim, the evidence must 
show that his service-connected condition had gotten worse.  
The RO notified the veteran in the November 1999 rating 
decision, June 2000 SOC, and January 2004 Supplemental 
Statement of the Case (SSOC), of what evidence was necessary 
to substantiate the veteran's claim for increase.  For 
example, the rating decision, SOC and SSOC listed the medical 
criteria necessary to obtain the next higher rating and 
applied the current medical evidence of record to the 
applicable rating criteria for injuries to the ankle.  

Moreover, the veteran was afforded an opportunity in March 
2001 to testify as to the severity of the service-connected 
right ankle disability.  After the hearing, the veteran was 
afforded a VA examination in April 2001 to determine the 
current nature, extent and severity of the right ankle 
disability.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in April 1999, May 2000 and April 2001 The 
veteran has stated that he has received all treatment for his 
service-connected right ankle disability from a private 
doctor.  Though requested to do so, the veteran has not 
supplied, identified or authorized release of any potentially 
relevant medical records or other evidence with regard to 
treatment for the service-connected right ankle disability.  
The veteran's representative has provided written arguments 
in conjunction with the veteran's claim.  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim of the propriety of the initial 
noncompensable rating for the service-connected right ankle 
disability was initially denied prior to the enactment of the 
VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision which becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  Further, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

In the December 2001 letter, the RO asked the veteran to 
identify any additional information or evidence that he 
thought would support his claim, to identify evidence he 
wanted VA to try to get and asked him to send VA the 
information describing additional evidence or the evidence 
itself.  This language adequately asked the veteran to 
provide any evidence in his possession that pertains to the 
claim, as directed in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

With regard to the duty to assist, the record contains 
reports of VA examinations.  Moreover, the veteran's 
statements in support of his claim are affiliated with the 
claims file.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice, that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  

II.  Factual Background

Historically, the veteran's service medical records reflect 
that prior to service, the veteran underwent surgery for 
repair of a right clubfoot during childhood.  The service 
medical records indicate that in September 1988, the 
veteran's right foot was examined.  He could not rotate the 
ankle.  On orthopedic examination, there was some limitation 
of dorsiflexion noted.  The exact degree of limitation of 
dorsiflexion was not specified.  The impression was that of 
corrected right clubfoot deformity with excellent result.  No 
restrictions were noted and the veteran was found fit for 
service.  The service medical records also contain September 
1988 correspondence from a private doctor who noted that he 
had followed the veteran for many years due to a deformity of 
his right foot.  The doctor indicated that the veteran had 
not had any treatment whatsoever nor had he been limited in 
his activity level in standing, walking, running, etc for the 
past 6-7 years.

The service medical records further reflect that the veteran 
complained of right foot pain after a jump injury in May 
1997.  A Grade I sprain of the right ankle was noted.  

Shortly after service, the veteran filed a claim of service 
connection for residuals of injury to his ankles, knees, feet 
and back.  

The veteran was afforded a General Medical Examination in 
April 1999.  The veteran reported that he had continued pain 
in the right ankle since the jump injury in May 1997.  The 
examiner noted that the veteran had more discomfort and 
swelling in the right ankle, right knee, and right foot than 
on the left.  The examiner noted that the right ankle was not 
able to achieve neutral position, he was able only to 
dorsiflex to a position of 80 degrees from the foot to the 
ankle.  The veteran noted that he had some decreased range of 
motion in his right ankle due to his club foot surgery.  He 
was able to plantar flex his right ankle from the neutral 
position to 30 degrees.  Diagnoses included those of status 
post corrective surgery for club foot on the right as an 
infant, residuals as noted; and status post injury during a 
parachute jump and landing bilateral lower extremities, 
symptoms as described.  The examiner noted that the veteran 
apparently experienced a significant injury to his bilateral 
knees, ankles, and feet as a result of a parachute jump.  
That injury significantly impacted his activities of daily 
living and ability to function at home and at work.  

Service connection was granted for, inter alia, residuals of 
injuries to the right and left ankles.  A 10 percent rating 
was assigned for the service-connected left ankle disability, 
but a noncompensable rating was assigned for the service-
connected right ankle disability.  The RO determined that the 
veteran's service-connected right ankle disability was not 
aggravated to a compensable degree beyond that level of 
severity which existed prior to service due to the pre-
existing right clubfoot surgery.  In other words, the RO 
reasoned that although the veteran's pre-existing condition 
was permanently worsened as a result of service, the 
disability was considered 10 percent disabling prior to 
service based on limitation of rotation and dorsiflexion, and 
it was also considered 10 percent disabling following service 
because of limitation of rotation and dorsiflexion.  The RO 
explained that the pre-service percentage was deducted before 
the assignment of a current rating because functional 
impairment was not shown to be significantly greater than at 
entrance.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 2001.  The veteran testified that 
prior to service, he had no painful motion and only some 
limitation of motion of the right ankle.  The veteran 
testified that he was able to play sports and had no problems 
with the use of the right ankle at all prior to service.  

The veteran testified that after the parachute jump injury, 
he had additional limitation of motion, constant pain on the 
inside of the ankle and some instability of the ankle.  The 
veteran reported pain, swelling and instability.  The veteran 
testified that his limitation with regard to the right ankle 
is greater now than prior to the injury in service.  The 
veteran also noted that he wore special shoes/boots to 
provide additional stability to the ankles.  

The veteran was afforded additional VA examinations in April 
2001.  At the examination for feet, the veteran reported that 
he had pain associated with his feet and ankles due to the 
parachute injury in service.  On examination, there was no 
significant tenderness over the right foot; however, there 
was pain on active range of motion and passive range of 
motion testing at the extremes of range of motion for the 
right foot.  Right ankle range of motion was 0-10 degrees 
dorsiflexion, 0-30 degrees plantar flexion, with pain at the 
terminal 5 degrees of motion for both plantar and 
dorsiflexion.  The pain was located in the right dorsal 
medial aspect of the right foot, corresponding to the region 
of the navicular bone of the right foot.  There was no 
swelling, edema, erythema, or warmth about the mid foot or 
ankle.  There was significant soft tissue thickening about 
the ankle and talonavicular joint.  There was decreased 
eversion and inversion of the right ankle joint when compared 
to the left.  The veteran was capable of eversion to only 5 
degrees on the right with 15 degrees of inversion passively.  

Examination of the left foot revealed a full active range of 
motion and passive range of motion with no tenderness, no 
swelling, no effusion, no erythema or tenderness.  The left 
ankle had a range of motion of 0-20 degrees dorsiflexion, 0-
40 degrees plantar flexion, with no pain on active range of 
motion.  Passive range of motion was equivalent to active 
range of motion.  There was a 10 degree varus angulation of 
the Achilles tendon at its insertion on the calcaneus; 
however, that was flexible and it was eliminated if the 
veteran stood on his toes.  The veteran had no calluses 
suggesting an abnormal gait.  His gait appeared normal.  The 
veteran was noted to have a shortened step-off phase on the 
right side when descending stairs.  That was attributable to 
his decreased dorsiflexion of the right ankle.  The veteran 
was capable of walking on his toes and his heels.  Arches 
were normal with no claw foot, hammer toes, or other 
deformity with the exception of the previously noted 
foreshortening of the first, second rays of the right foot.  

The examiner's diagnosis was that of congenital club foot, 
status post numerous operative procedures.  

The veteran was also afforded a VA examination of joints in 
April 2001, at which time he complained of bilateral ankle 
pain.  The veteran described the ankle pain as sharp, 
episodic shooting pains which lasted as long as five to six 
minutes, occurring several days weekly.  The pain was located 
at the anterolateral aspect of the ankles.  The pain occurred 
more frequently in the right ankle.  The veteran denied 
swelling, tenderness, redness or instability of the ankles.  

On examination of the ankles, there was a scar over the 
dorsum of the right ankle consistent with surgical history of 
Achilles tendons lengthening procedures.  There was soft 
tissue thickening around the right ankle.  Range of motion of 
the right ankle was 0-10 degrees dorsiflexion and 0-30 
degrees plantar flexion.  There was pain on the terminal 5 
degrees of motion in both dorsiflexion and plantar flexion.  
Range of motion of the left ankle was 0-20 degrees 
dorsiflexion 0-40 degrees plantar flexion. There was no pain 
on extremes of range of motion for the left ankle.  On the 
left, there was a 10 degree valgus angulation of the os 
calcis which was corrected on toe raising and it was easily 
correctable with manipulation.  The diagnosis was that of 
normal examination of the left ankle; right ankle with 
decreased range of motion secondary to club foot and surgical 
repair.  

The veteran's claims file was forwarded to the examiner for 
review 9 days after the April 2001 examinations.  After a 
review of the claims file, the examiner provided an addendum 
noting, in part, that the veteran's right ankle degenerative 
joint disease was stable and unchanged from prior 
examination.  

III.  Criteria and Legal Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disability.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disability requires a review of the 
appellant's entire medical history regarding that disability.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  When, as here, the veteran 
timely appealed the rating initially assigned for the 
service-connected disability-just after establishing 
entitlement to service connection for it, VA must consider 
the claim in this context.  This, in turn, includes 
determining whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Compare and contrast 
with the holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), where the Court indicated the most recent level of 
functional impairment is of primary importance.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In the case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that the term "disability" as used in 38 U.S.C.A. 
§ 1110, refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. §§  3.310(a) and 3.322(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  

In this respect, the language in 38 C.F.R. § 3.322 states 
that when there is compensation for aggravation of a pre-
existing disability due to active service, it is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entry into service.  But see Mittleider v. West, 11 Vet. App. 
181 (1998) (benefit of the doubt is to be resolved in 
veteran's favor in increased ratings claims where medical 
evidence does not sufficiently support distinction between 
service-connected vs. non-service-connected disability.)  

The veteran's service-connected right ankle disability is 
currently evaluated as noncompensable pursuant to Diagnostic 
Code 5010 for traumatic arthritis.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Limitation of motion of the ankle is rated pursuant to 
Diagnostic Code 5271.  A 10 percent disability rating 
requires moderate limitation of motion of the ankle.  The 
maximum 20 percent disability rating is also available where 
the evidence shows marked limitation of motion of the ankle.  
Normal range of motion of the ankle is: dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.

The objective medical evidence of record with respect to the 
current severity of the appellant's service-connected right 
ankle disability includes VA examination reports indicating 
that the veteran has limited motion of the right ankle and 
functional limitation due to pain in the right ankle.  

The Board is aware that the veteran had a pre-existing right 
club foot status post childhood surgeries which, according to 
the service medical records at the time of entry into service 
in September 1988, did not cause any functional limitation.  
The veteran was noted to have slight limitation of the right 
ankle, but no pain whatsoever.  

The in-service parachute injury was well documented in the 
record and the post-service medical evidence indicates that 
the veteran has additional limitation of motion of the right 
ankle, along with functional imitation due to pain that was 
not present prior to the May 1997 injury.  

The question therefore arises as to whether the veteran's 
right ankle injury aggravated the veteran's pre-existing club 
foot status post childhood surgeries, or whether the 
veteran's right ankle manifestations (additional limitation 
of motion and functional limitation due to pain) are solely 
due to the in-service parachute injury in May 1997.  

The Court in Mittleider v. West, 11 Vet. App. 181 (1998) held 
that when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a service-connected versus 
a nonservice-connected disorder, VA must consider all of the 
symptoms in the adjudication of the claim.  

Because such distinctions can be exceedingly difficult, as in 
this case, the Board finds that, resolving all doubt in the 
veteran's favor, that the veteran's service-connected right 
ankle disability has been productive of moderate limitation 
of motion with additional functional limitation due to pain, 
over and above the limitation due to the non-service-
connected right club foot status post childhood surgeries.  

The Board, for example, refers to the veteran's March 2000 
personal hearing wherein the veteran testified that he had no 
functional limitations or pain associated with the right 
ankle prior to the in-service injury in May 1997.  At service  
entrance, there was no rotation of the right ankle, but also 
no limp and no deformity was noted.  There was limitation of 
dorsiflexion, but it was described only as "some".  His 
surgeries were also noted to have had an "excellent 
result".  The Board concludes that, as a whole, the evidence 
concerning the degree of disability at service entrance is 
not specific enough to conclude that it rises to the level of 
moderate limitation of motion.  Since the accident, the 
medical evidence shows that the veteran has increased 
limitation of motion of the right ankle and additional 
functional limitation due to pain.  All this in additional to 
the unspecified degree of limitation of dorsiflexion noted on 
entrance into service.  

The Board finds, therefore, that the current limitation of 
motion of the right ankle with additional functional 
limitation due to pain paints a disability picture that more 
nearly approximates the criteria set forth under Diagnostic 
Code 5271 for moderate limitation of motion of the ankle 
since the effective date of service connection, 
notwithstanding "some" limitation of dorsiflexion of the 
right ankle and no rotation prior to service.  With no 
deduction for pre-service disability, a current rating of 10 
percent is assigned.  In this regard, marked limitation of 
motion of the right ankle has never been shown.


ORDER

An initial 10 percent rating for the service-connected 
residuals of a right ankle injury is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

The veteran contends that service connection for the 
residuals of a left foot injury is warranted.  

Service medical records reflect that the veteran was involved 
in a parachute jump accident in May 1997 with injuries to his 
knees, ankles and feet.  Shortly after service, the veteran 
filed a claim of service connection for disabilities of the 
knees, ankles, and feet.  In November 1999, the RO issued a 
rating decision granting service connection for, inter alia,  
residuals of injuries to the knees, ankles and right foot.  
Service connection for the residuals of a left foot injury 
was denied.  

In the veteran's March 2000 Notice of Disagreement (NOD), the 
veteran reported that the physical therapy he received 
pursuant to the accident in service did not "allow full 
recovery from the fall."  The veteran also indicated that 
his left foot had been diagnosed with arch fatigue and 
metatarsalgia, both of which did not exist before service.  

Furthermore, at his personal hearing in March 2001, the 
veteran testified that he received treatment from a private 
podiatrist for foot inserts.  The veteran testified that his 
left foot injury in service has never resolved, and that he 
has constant pain, swelling and fatigue in the foot.  The 
veteran reported that he has trouble standing for long 
periods of time and has pain when walking for long distances.  
He testified that he was no longer able to run and that 
cutting the grass was an effort.  The veteran also testified 
that clinical records demonstrate soft tissue damage of the 
left foot.  

The veteran reported that he could obtain current medical 
records from his private doctor.  

A review of the claims file does not reflect that any 
additional current private treatment records were obtained.  
Moreover, the veteran's VA examination report from April 
2001, which noted a normal left foot, did not address the 
veteran's contentions as stated in his March 2000 NOD and 
March 2001 hearing testimony, as noted herein above.  

In light of the foregoing, the Board finds that the veteran 
should be afforded another VA examination to determine the 
current nature and likely etiology of any left foot 
disability, taking into account the veteran's assertions 
including, but not limited to, soft tissue damage, arch 
fatigue and metatarsalgia.  

In this regard, the veteran should be afforded another 
opportunity to submit private treatment records identified at 
his March 2001 hearing. 

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The VBA AMC must notify the veteran 
as to the laws and regulations governing 
his appeal; must provide notice as to the 
type of evidence necessary to 
substantiate the claim; must provide 
notice of the veteran's responsibility to 
provide evidence, and to provide notice 
of the actions taken by VA; and must ask 
the veteran to submit all evidence in his 
possession that pertains to his claim.

2.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a left 
foot disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the VBA AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  Pursuant to the veteran's 
March 2001 hearing testimony, there are 
outstanding private treatment records 
which should be obtained and added to the 
claims file.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology, that is, 
whether it is as likely as not, that the 
veteran has a current left foot 
disability that was incurred during 
service.  The examiner should furnish 
opinions for the record as to the 
etiology of any left foot disorder, and 
should specifically address the veteran's 
assertions of chronic pain, arch fatigue 
and metatarsalgia of the left foot.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  The veteran's claims 
folder must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  All opinions expressed must 
be accompanied by a complete rationale.

4.  Following completion of the 
development requested hereinabove, the VBA 
AMC must undertake to review and 
readjudicate the issue of service 
connection for a left foot disability, 
considering all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



